287 U.S. 578
53 S. Ct. 210
77 L. Ed. 506
STATE OF WISCONSIN et al., Complainants,v.STATE OF ILLINOIS and Sanitary District of Chicago et al.  STATE OF MICHIGAN et al., Complainants,  v.  SAME.  STATE OF NEW YORK et al., Complainants,  v.  SAME.
Nos. 5, 8, and 9, Original.
Supreme Court of the United States
Argued Dec. 5, 6, 1932.
December 19, 1932

Order.
Upon consideration of the return of the defendants in the above-entitled causes to the rule issued October 10, 1932 (see 287 U.S. 568, 53 S. Ct. 4, 77 L.Ed. —-), requiring them to show cause why they have not taken appropriate steps to effect compliance with the requirements of the decree of this Court in these causes dated April 21, 1930 (281 U.S. 696, 50 S. Ct. 331, 74 L. Ed. 1123), and of the argument had thereon,
It is ordered that these causes be referred to Edward F. McClennen, Esquire, as a special master, with directions and authority to make summary inquiry and to report to the Court, on or before April 1, 1933,
(1) As to the causes of the delay in obtaining approval of the construction of controlling works in the Chicago river and the steps which should now be taken to secure such approval and prompt construction;
(2) As to the causes of the delay in providing for the construction of the Southwest Side Treatment Works and the steps which should now be taken for such construction , in case of a change in site, for the construction of an adequate substitute;
(3) As to the financial measures on the part of the Sanitary District or the State of Illinois which are reasonable and necessary in order to carry out the decree of this Court.
The special master shall have authority to proceed promptly and summarily in making said inquiry and (1) to employ competent stenographic and clerical assistants, (2) to fix the times and places of taking the evidence, and (3) to issue subpoenas to secure the attendance of witnesses, including those of his own selection, and to administer oaths. When the report of the special master is filed, the clerk of the Court shall cause the same to be printed, and the Court, without the filing of exceptions, will appoint a day for hearing the parties thereon, as the Court may be advised.
The special master shall be allowed his actual expenses and a reasonable compensation for his services to be fixed hereafter by the Court. The allowances to him, the compensation paid to his stenographic and clerical assistants, and the cost of printing his report shall be charged against and be borne by the parties in such proportions as the Court hereafter may direct.
If the appointment herein made of a special master is not accepted, or if the place becomes vacant during the recess of the Court, the Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.


1
Messrs. Henry N. Benson, of St. Paul, Minn. Raymond T. Jackson, of Cleveland, Ohio, and Gilbert Bettman, of Cincinnati, Ohio, for complainants.


2
Messrs. Joseph B. Fleming and William Rothmann, both of Chicago, Ill., for defendant Sanitary Dist. of Chicago.


3
Mr. Oscar E. Carlstrom, of Chicago, Ill., for the State of Illinois.